                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 In re:                                            Case No. 19-46577-mlo
                                                   Hon. Maria L. Oxholm
 ANDREW STEPHEN HULETT,                            Chapter 7

           Debtor.


 MANAGEDWAY COMPANY,

           Plaintiff,                              Adversary No. 19-04308-mlo

 vs.

 ANDREW STEPHEN HULETT,

           Defendant.


                           STIPULATION FOR ENTRY OF
                  STIPULATED INJUNCTION AND CONSENT JUDGMENT

          Plaintiff and Defendant stipulate to the entry of the attached Stipulated Injunction and

Consent Judgment that will resolve all issues in this adversary proceeding and close the case.


Stipulated and agreed:

Dated: August 27, 2020

 HOWARD & HOWARD ATTORNEYS PLLC                        OSIPOV BIGELMAN P.C.

 By: /s/ Stephen P. Dunn                               By: /s/ Jeffrey H. Bigelman
 Stephen P. Dunn (P687111)                             Jeffrey H. Bigelman (P61755)
 450 West Fourth Street                                20700 Civic Center Drive, Suite 420
 Royal Oak, MI 48067                                   Southfield, MI 48076
 Phone: (248) 723-0424                                 Phone: (248) 663-1800
 E-mail: spd@h2law.com                                 E-mail: jhb@osbig.com

 Attorneys for Plaintiff                               Attorneys for Defendant




 19-04308-mlo           Doc 198   Filed 08/27/20    Entered 08/27/20 13:20:19      Page 1 of 5
                                             ANDREW STEPHEN HULETT



                                             By: Andrew Stephen Hulett




19-04308-mlo   Doc 198   Filed 08/27/20   Entered 08/27/20 13:20:19      Page 2 of 5
                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 In re:                                             Case No. 19-46577-mlo
                                                    Hon. Maria L. Oxholm
 ANDREW STEPHEN HULETT,                             Chapter 7

           Debtor.


 MANAGEDWAY COMPANY,

           Plaintiff,                               Adversary No. 19-04308-mlo

 vs.

 ANDREW STEPHEN HULETT,

           Defendant.


                        CONSENT INJUNCTION AND MONEY JUDGMENT

          THIS MATTER came before the Court on the parties’ stipulation with respect to injunctive

relief and dismissal of this adversary proceeding with prejudice. Based on the parties’ stipulation,

          IT IS HEREBY ORDERED that Andrew Stephen Hulett is hereby enjoined through

August 31, 2021, from:

          1. Directly soliciting (A) any person or entity that was a “Client” of ManagedWay at any

time during Hulett’s employment with ManagedWay. The term Client consists of those entities

included in a document titled “ManagedWay Company Sales by Customer Summary January -

June 2017” at Bates #MW001108-MW001115; (B) any person or entity that ManagedWay

solicited or called upon for business at any time during Hulett’s employment with ManagedWay.

Entities that were “solicited or called upon” consists of those entities that were labeled prospective

customers in the Affidavit of Reece Serra at docket #8-5 in this Adversary Proceeding.


 19-04308-mlo           Doc 198   Filed 08/27/20    Entered 08/27/20 13:20:19         Page 3 of 5
       2.      Working on the account of 123.Net, Inc. for or on behalf of Cogent, UBX Cloud,

or any other company;

       3.      Working on the account of MISEN for or on behalf of Cogent, UBX

Cloud, or any other company;


       IT IS FURTHER ORDERED that if Mr. Hulett learns that any current or prospective

customer of Cogent, UBX Cloud, or any other company is a Client of ManagedWay, as defined

by this order, Hulett shall immediately recuse himself from working on or having any role (directly

or indirectly) regarding the account of any such customer or prospective customer of Cogent, UBX

Cloud, or any other company through August 31, 2021.

       IT IS FURTHER ORDERED Mr. Hulett shall promptly provide a copy of this Order to

Cogent, UBX Cloud, or any other company with which Hulett (or any entity through which Hulett

conducts business) is and/or may become affiliated in any way through August 31, 2021.

       IT IS FURTHER ORDERED that a non-dischargeable judgment is entered in favor of

Plaintiff ManagedWay Company and against Defendant Andrew Stephen Hulett in the amount of

Two Hundred Fifty Thousand ($250,000.00) U.S. Dollars (the “Judgment Amount”) pursuant to

Sections 523 (a)(6) of the Bankruptcy Code. This non-dischargeable Judgment can be satisfied by

payment to Plaintiff ManagedWay Company in the amount of $50,000.00 so long as there has not

been a violation of any of the aforementioned injunctive relief. If this occurs a Satisfaction of

Judgment shall be filed. The $50,000.00 shall be paid at a rate of $10,000.00 per year which the

first payment becoming due on August 31, 2022, and each year after on August 31 or sooner until

the $50,000.00 is paid in full. There shall be a 10-day cure period after notice to counsel for

Andrew Hulett in the event of a monetary default. Notice shall be made to Jeffrey H. Bigelman,

Esq. via email jhb@osbig.com and via facsimile at 248-663-1800. In the event that Defendant




 19-04308-mlo       Doc 198     Filed 08/27/20     Entered 08/27/20 13:20:19        Page 4 of 5
Andrew Stephen Hulett fails to comply with the injunctive relief or payment obligations ordered

herein, Plaintiff ManagedWay Company shall file an Affidavit of Default and then shall be entitled

to immediate relief notwithstanding 11 U.S.C. § 362, Fed. R. Bankr. P. 4001(a)(3) or anything to

the contrary contained in this Judgment, and Plaintiff ManagedWay Company shall have full rights

of execution on this Judgment for the Judgment Amount. In the event of a monetary or non-

monetary default any payments made by Andrew Hulett pursuant to this Judgment shall be credited

against the Judgment Amount.

       IT IS HEREBY FURTHER ORDERED that this Judgment and the Judgment Amount

are non-dischargeable in the above captioned Chapter 7 bankruptcy case.

       IT IS FURTHER ORDERED that this Court shall retain jurisdiction over proceedings

supplementary to judgment which are required by Plaintiff to enforce the provisions of this

Judgment and/or Injunction.

       IT IS SO ORDERED.




 19-04308-mlo       Doc 198     Filed 08/27/20    Entered 08/27/20 13:20:19        Page 5 of 5
